Name: Commission Decision No 3612/85/ECSC of 20 December 1985 amending Decision 73/287/ECSC concerning coal and coke for the iron and steel industry in the Community
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  iron, steel and other metal industries;  coal and mining industries;  EU finance
 Date Published: 1985-12-21

 Avis juridique important|31985S3612Commission Decision No 3612/85/ECSC of 20 December 1985 amending Decision 73/287/ECSC concerning coal and coke for the iron and steel industry in the Community Official Journal L 344 , 21/12/1985 P. 0033 - 0033 Spanish special edition: Chapter 12 Volume 5 P. 0018 Portuguese special edition Chapter 12 Volume 5 P. 0018 *****COMMISSION DECISION No 3612/85/ECSC of 20 December 1985 amending Decision 73/287/ECSC concerning coal and coke for the iron and steel industry in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first paragraph of Article 95 thereof, Having regard to the opinion of the Consultative Committee, Having regard to the assent of the Council, Whereas Commission Decision 73/287/ECSC (1) was last amended by Decision No 759/84/ECSC (2) and was extended by that Decision for three years (1984 to 1986); Whereas the second paragraph of Article 1 of Decision No 759/84/ECSC provides that the maximum tonnage for 1986 covered by the Community financing arrangements for aids relating to intra-Community trade will be revised downwards before the end of 1985; Whereas a maximum tonnage of 8,5 million tonnes appears to be sufficient in view of the foreseeable volume of intra-Community trade in 1986 and of the decreasing character of the scale of aids; Whereas the Treaty does not provide the powers necessary to establish this system, HAS ADOPTED THIS DECISION: Article 1 Decision 73/287/ECSC is hereby amended as follows: Paragraph 1 of Article 7 is replaced by the following: '1. The Community financing arrangements shall cover a quantity of coal amounting to no more than 8,5 million tonnes and an amount of no more than 36 million ECU for the year 1986.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1986. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1985. For the Commission N. MOSAR Member of the Commission (1) OJ No L 259, 15. 9. 1973, p. 36. (2) OJ No L 80, 24. 3. 1984, p. 14.